Citation Nr: 1825213	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.  

2.  Entitlement to an initial rating in excess of 20 percent for a right shoulder disability.  

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a neck disorder.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, March 2015, August 2016, and October 2016 ratings decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C., and Regional Office (RO) in New Orleans, Louisiana, respectively.  Jurisdiction over this appeal is with the RO in New Orleans, Louisiana.  

In November 2017, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge on the issues of entitlement to an increased rating for a left shoulder disability and TDIU.  The Board notes that while a transcript of the hearing is not yet of record, there is no prejudice to the Veteran in remanding this appeal because the claims are not being adjudicated.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in September 2016 to assess the nature and severity of his service-connected right shoulder disability.  However, this VA examination also reviewed his left shoulder disability, even though his left shoulder disability claim had already been certified to the Board.  Further, the RO obtained numerous medical treatment records since the most recent supplemental statement of the case (SSOC) in April 2015.  Since the September 2016 VA examination and recent medical treatment records were not considered by the RO in that SSOC, and the Veteran did not waive initial RO consideration of this evidence, a remand is required in order for the RO to consider the evidence and for the issuance of an appropriate SSOC.  See 38 C.F.R. § 20.1304(c) (2017).

Further, the Board notes that the Veteran filed a timely notice of disagreement to the RO's denial of service connection for a neck disorder and increased rating claim for a right shoulder disorder.  Nevertheless, the RO has not issued a statement of the case (SOC).  Moreover, the Board notes that any development relating to these claims may impact the other claims on appeal.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the Board finds that these issues may intertwined and the RO should issue an appropriate SOC addressing the Veteran's service connection claim for a neck disorder and increased rating claim for a right shoulder disorder.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records that are available from the VA Medical Center in Alexandria, Louisiana, as well as from any VA facility from which the Veteran has received treatment since September 2016.  

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the medical records of such treatment.

2.  The AOJ should undertake any additional action it deems necessary in order to properly adjudicate the issues on appeal, including obtaining any VA examinations or opinions that are necessary to adjudicate the claims.  

3.  Issue a statement of the case on the issue of entitlement to service connection for a neck disorder, and to an increased rating for the Veteran's service-connected right shoulder disability.  The Veteran must be informed of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.

4.  Re-adjudicate the Veteran's claims for an increased rating for a left shoulder disorder, as well as for TDIU.  In doing so, the RO should be aware that adjudication of these claims may rely partially upon the outcome of the other issues on appeal (addressed above), and should be handled accordingly.

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




